Advisory Action
	With respect to the Applicant’s After Final amendment, the Examiner maintains that the amendment requires further search and consideration beyond the requirements of AFCP2.  Therefore, the after final amendment is treated under pre-pilot after final procedures.  
In addition, it is recommended for the Applicant to provide citations for support for each of the newly added limitations in response to this action. 
Proposed New Dependent Claims
	The Examiner notes that the Applicant proposes two sets of potential new dependent claims for consideration. The first set is directed to “wherein the at least one health benefit includes cash reimbursement of a qualified medical expense” and the second set is directed to “wherein the distributions from the life insurance contract includes a cash value payment”.  
	The Examiner notes that since these claims are not formally filed, a full review  has not been performed since they would require further search and/or consideration (i.e. further consideration as to whether the claims are fully supported by the underlying patent application specification (including whether support is provided via US Patent Application 10/359,348 – US Patent 7,739,131) and/or performing further prior art search as to those claims). However, in view of the Applicant acting Pro Se, the Examiner will comment generally with respect to the language set forth in those claims for completeness of the record. 
	The Examiner determines that new proposed claims B and D are indefinite.  With respect to Claim B, the limitation lacks antecedent basis since claim 1 does not recite, “distributions from the life insurance contract”. Instead, claim 1 recites dual-purpose profit sharing plan distributions. 
In addition, with both Claims B and D,  it is not clear how the base claim can restrict any right of the parties (employee in claim 1, party in claim 8) to receive cash in lieu of the at least one health benefit while also providing a life insurance contract which includes a cash value payment (via the benefit) –this issue will be discussed further below. 

Nonetheless, to the extent that it applies to active DPPSP, it is noted the proposed claims appear to be in contradiction to the independent claims since the independent claims “never” allow a party to receive cash whereas the proposed dependent claims allow a party to receive a cash payment or cash reimbursement.    The Examiner acknowledges that page 7 of the patent specification generally describes this same exception, however, by claiming “never” in the independent claims, this would entail that there should be no mechanism to receive cash in any form. 
As explained further below, stating that an employee/party never has the right to receive cash in lieu of at least benefit and then allowing the benefit to provide a cash payment to the same employee/party creates indefiniteness as to how never should be interpreted.  
If exceptions are permissible when reciting never, the Examiner notes that the proposed claims is not a closed set and thus other possible exceptions may be applied. Thus, exceptions would render the term “never” superfluous unless the claim makes it clear that the exceptions represent a closed set. The examiner would consider a claim that recites qualified medical expense if it was the only provided exception (and/or if the claim limits the potential exceptions to the never language).  
	 Thus, the Examiner does not currently agree that the new potential dependent claims make clearer the Applicant’s invention due to the use of the term never in the independent claims and for the scope of how “health benefits” should be defined and whether “qualified medical expense” is covered under that definition. 
112 rejection
The Applicant states that life insurance contract amounts payable may include other non-death benefit sources of funds that may be used for an at least one benefit and that one example would be the 
	In addressing the 112 2nd paragraph rejection set forth on pages 9-10 of the Final Rejection, the Examiner agrees that the Applicant has clarified the claim in accordance with the Response to Arguments section of the Final Rejection. However, the issue raised by the Examiner, with respect to the 112 rejection is directed to the claimed “accident and health benefits” or “health benefits” as recited in the claims.  The Examiner acknowledged that on page 7 of the specification, health and accident benefits can be e.g. medical, dental, vision, pharmacy benefits, long-term care, mental health, and life insurance. The Examiner notes that this creates a circular arrangement in which the party/employee never has the right to receive cash in lieu of the benefit, but the benefit itself includes e.g. life insurance, which in itself provides a cash benefit.  Thus, the issue relies with how the term never is defined in the context of a health benefit since it is apparent that never allows exceptions and thus is contrary to how that term is known to one of ordinary skill in the art.  As explained above, it is not clear whether the exceptions is finite without the teachings set forth in the patent specification. 
	The Examiner acknowledges the Applicants statement that the life insurance contracts amounts payable may include other non-death benefit sources of funds that may be used for an at least one benefit, however, the claim (at least current amended claim 1) does not restrict the type of benefits (i.e. by stating non-death benefits or only specific exceptions) that may be applied.  Indeed, the Applicant states, on page 5 of their Remark section that the insurance contract withdrawal is available to use for an at least one benefit and thus, the employee/party is fully enabled to receive cash from a life insurance policy. 
	 
	For claim 8, the Applicant states that the claim was amended to eliminate the Examiner’s “use of life insurance for life insurance concern” (addressed above).  The Examiner agrees that the amendment to claim 8 overcomes the 112 issue set forth in the Final Rejection (further consideration is needed to see Claim 8 recites at least one party never has the right to receive cash in lieu of the at least one benefit. In addition, the claim, as amended, recites that any life insurance cash not used for the at least one health benefit is allocated to a health reimbursement arrangement owned by an other party.  Thus, the claim clarifies that any potential contract cash is still not provided to “the at least one party” but instead, can be allocated to “an other party” (which the Examiner interprets to be a party other than “the at least one party”). 
	
	Thus, in addressing the 112 2nd paragraph rejection, the Examiner agrees that the Applicant has overcome the 112 2nd paragraph issue with respect to claim 8.  In view of the above discussion, the 112 2nd paragraph issue remains for claim 1.  

Prior Art Rejections
	With respect to Henley, on page 8 of the Applicant’s response, the Applicant states “1) that having a “cash surrender” requirement is important where such cash is used for the at least one benefit as claimed in the present case and 2) Examiner’s view contradicts the clear language of the Standard Non-forfeiture Law which…states “the company will pay, in lieu of any paid-up non-forfeiture benefit, a cash surrender value”. 
	The Examiner does not agree with this argument since the Applicant argues that the prior art must be held in accordance to the Standard Non-forfeiture Law but as the same time not holding their own claims and invention subject to the same requirement. That is, if the Examiner is contradicting the clear language of the Standard Non-forfeiture Law by maintaining that Henley meets the never limitation, then it is not clear how the Applicant’s claim circumvents this same requirement with respect to the claimed life insurance contract (see claim 8 which is directed to life insurance and thus should also be subject to the same requirement). 


	On page 10 of the Applicant’s response, the Applicant states that Henley does not teach “a mechanism to use cash as opposed to the death benefit of the policy for the health service”. The Applicant further states Henley does not teach distributions from the life insurance contract, used for the at least one health benefit that include a cash value payment.  
	With respect to claim 8, the Examiner agrees with the Applicant that Henley does not provide a mechanism to use cash as opposed to the death benefit of the policy for the health service. It is noted however, that claim 8 does not appear to differentiate cash with death benefit (which is also considered to have a cash value). 

The Examiner notes that the claim amendment recites “where the calculated ownership allocation for the party receiving the at least one health benefit shall be calculated to limit life insurance contract cash received to that used for the at least one health benefit” and “where any life insurance contract cash not used for the at least one health benefit is allocated to a health reimbursement arrangement owned by an other party”.  
As set forth above, the examiner does not agree that the claim differentiates the use of cash verses the use of a death benefit, however the Examiner agrees that the claim does make it clear that any cash used falls under the at least one health benefit and any cash outside of this event is used by an other party.  
Thus, the Examiner finds the Applicant’s amendment sufficient in this respect when considering the relied upon teachings of Henley once it is established that the death benefit of Henley is not the same as the life insurance contract cash as claimed. . 

	The Applicant states that the Examiner acknowledges that Henley does not teach “a mechanism to use cash as opposed to the death benefit of the policy for the health service”.  The Examiner notes that this argument is not persuasive since the claim (prior to the amendment) does not recite using life insurance cash as opposed to a death benefit for the claimed health benefit 
	The Examiner’s statement was directed to the claimed element “never has right to receive cash in lieu of benefits”.  The Examiner emphasizes that Henley does not provide a mechanism to use cash instead of using the disclosed health service. That is, Henley does not state of paying the person with cash rather, Henley discloses the use of a health service that is based on its disclosed policy. 
	With respect to Gupta, the Applicant states the Examiner acknowledged that Gupta “does not disclose the allocation of a value of a life insurance contract in lieu of the health or retirement benefit. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is noted that the Examiner relied upon Henely for teachings directed to using a life insurance policy value for a health benefit. 
	The Applicant states that the contended combination of Gupta in view of Henley would change the principle operations of the devices shown in the respective cited art. The Applicant states that their claimed invention never has right to receive cash in lieu of benefits requires a change in the respective functions of Gupta and Henley.   The Applicant cites to the Standard Nonforfeiture Law’s plain language.  
	The Examiner request further clarification as to this issue.  It is not clear how the prior art must adhere to the Standard Nonforfeiture Law whereas the Applicant’s claims are not likewise subject to the very same requirement.  

	On page 14, the Applicant argues against the motivation or suggestion set forth in the Final Rejection. The Applicant states that neither Henley nor Gupta account for life insurance payment mechanism for the employee to still receive non-death benefit, life-insurance-sourced cash to provide a health benefit. 
	The Examiner notes that claim 1 does not recite “non-death benefit, life insurance-sourced cash” to provide a health benefit. 
	The Applicant states that the Applicant’s claimed invention calculated ownership allocation assures the party receiving benefits never has right to receive cash in lieu of benefits. 
	The Examiner notes that in Henley, the method is directed to using a life insurance contract (e.g. the death benefit portion) for a health service. Henley does not disclose that a person, who is enrolled in this benefits program, can receive cash thereafter and thus, the Examiner maintains that Henley discloses that a person never receives cash in lieu of the benefit.  Now, the Examiner agrees that the cited portions of Henley rely upon the accrued death benefit, but as set forth above, this is not a claimed element. 
	Thus, the Examiner does not find the Applicant’s arguments persuasive. 
	In view of the above, comments, the Examiner determines that the claim amendment would necessitate further search and/or consideration. Therefore, the amendment is not entered. 

/Ovidio Escalante/    /MF/